DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-14 and 16-22 (renumbered 1-21) are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: no prior art teaches:
based on the set of labelled training images, updating the convolution weights and pool factor values of sub-networks of the hierarchical graph using an iterative max-product message passing algorithm, and wherein, for each labelled training image, the max-product message passing algorithm performs at least one backward-pass update iteration between adjoined sub-networks of the hierarchical graph to update a plurality of variables comprising the convolution weights and pool factor values of sub-networks of the hierarchical graph based on incoming messages at each variable of the plurality of variables in accordance with different update schedules between components of each layer of the hierarchical graph
in combination with the other claim limitations.
	While the prior art generally teaches hierarchical compositional networks and general convolutional neural networks, they do not teach the above specificity as recited in the claims as to how the weights are updated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124